This is an appeal by claimant-appellant from a decision of the Unemployment Insurance Appeal Board, which affirmed the referee’s decision that a “ stop order ” had properly been imposed because of claimant’s failure to report as directed by the Industrial Commissioner. Claimant filed an application for unemployment insurance on February 26, 1938. The records of the local employment office show that claimant was notified by mail to appear on March 9,1938, to register and thus give notice of the continuance of Ms unemploy*949ment, as required by the Unemployment Insurance Law. By reason of claimant’s failure to appear as directed a “ stop order ” or notice to the central office to stop claimant’s accumulation of benefit rights by reason of his failure to comply with the requirements was imposed. The sole issue is whether the “ stop order ” imposed by the local office should be upheld. The Board has found as a fact that the call-in card had been mailed and that the claimant received the same. The decision of the Appeal Board shall be final on all questions of fact. The record contains sufficient evidence to sustain the findings of the Board. The decision of the Appeal Board should be affirmed. Decision of the Appeal Board unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Poster, JJ.